DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 7/28/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-2, 6-16, 19 and 21-26 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-2, 6-16, 19 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 6-16, 19 and 21-26 are directed to recommending entitlements to users, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-2, 6-14, 25, 26 recite a method and at least one step. Claims 15-16, 23, 24 recite an apparatus with a processing device.  Claims 19, 21, 22 recite an article of manufacture that is claimed as non-transitory.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in entitlement recommendations are made to a user in the following limitations:

wherein the data comprises a plurality of data categories corresponding to performance data, service ticket information and entitlement plan data for the one or more assets;
converting the data for processing by one or more machine learning models, wherein the converting comprises transforming the plurality of data categories into vector form
analyzing the data, wherein the analyzing comprises predicting whether the one or more assets will require at least one of replacement and service; 
wherein the predicting comprises using the one or more machine learning models to determine at least one of. (i) a remaining life of the one or more assets; and (ii) a time period in which the one or more assets will require service;

reading an output of the one or more machine learning models to generate one or more entitlement recommendations for the user based on the analysis; and 

The above-recited limitations establish a commercial interaction with a consumer to make a product/service recommendation to a consumer based on analysis of service data.  This arrangement amounts to both a sales activity or behavior; and business relations.  Additionally, the above-recited limitations recite practicably performable mental activities (i.e., converting data into vector form). Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).

Claim 1 does recite additional limitations:  
extracting data for one or more assets corresponding to a user; wherein at least a portion of the data is extracted from one or more backend application programming interfaces of an enterprise
using one or more machine learning models 
transmitting the one or more entitlement recommendations to the user; 
wherein at least a portion of the one or more entitlement recommendations is generated in a textual format readable by the user on a user device.
wherein the steps of the method are executed by a processing device operatively coupled to a memory

These additional elements merely amount to the general application of the abstract idea to a technological environment (“using one or more machine learning models”, “wherein the steps of the method are executed by a processing device operatively coupled to a memory”) and insignificant pre-and-post solution activity (extracting, transmitting).  The specification makes clear the general-purpose nature of the technological environment. Pages 3-5 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 15 and 19 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely serve to further embellish the abstract idea or further apply the invention to generic technology, and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 6, 9-12, 15-16, 19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 20190138964 A1, hereinafter Morita) in view of Nandan et al. (US 20190180358 A1).
Regarding Claim 1
Morita discloses a method, comprising: 
extracting data for one or more assets corresponding to a user (at least ¶105, 106)
wherein at least a portion of the data is extracted from one or more backend application programming interfaces of an enterprise (at least ¶77-78)
wherein the data comprises a plurality of data categories corresponding to performance data, service ticket information and entitlement plan data for the one or more assets (at least ¶17, 18, 24, 78, 79)
converting the data for processing by one or more machine learning models, (at least ¶79)
analyzing the data using the one or more machine learning models, wherein the analyzing comprises predicting whether the one or more assets will require at least one of replacement and service (at least ¶17, 110-11)
wherein the predicting comprises using the one or more machine learning models to determine at least one of. (i) a remaining life of the one or more assets; and (ii) a time period in which the one or more assets will require service (at least ¶96: remaining life)
reading an output of the one or more machine learning models to generate one or more entitlement recommendations for the user based on the analysis (at least ¶17, 26, 112-113)
transmitting the one or more entitlement recommendations to the user (at least ¶17, 26, 112-113) 
wherein at least a portion of the one or more entitlement recommendations is generated in a textual format readable by the user on a user device (at least fig. 6)
wherein the steps of the method are executed by a processing device operatively coupled to a memory (at least ¶54, fig. 1)

Morita does not explicitly disclose, but Nandan teaches, in a similar environment: 

wherein the converting comprises transforming the plurality of data categories into vector form (see at least ¶4, 26)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Morita, with the conversion of source data into vector form for use in a learning model, as taught by Nandan, since such a modification would have provided more accurate classification of data objects into categories than a classifier created using a lower quality training set. (¶18 of Nandan)

Claims 15 and 19 are parallel in scope to claim 1 and rejected on similar grounds.

Regarding Claims 2, 6, 9-12, 16
Morita in view of Nandan further discloses:
wherein the one or more assets comprise at least one of hardware components and parts for the hardware components (Morita: at least ¶17)
stacking the data to generate a unified dataset (Morita: at least ¶108-109)
performing a correlation analysis on the data to identify related features of the data (Morita: at least ¶110-111)
wherein the converting further comprises at least one of feature scaling, variable encoding, natural language processing on the data prior to the analyzing of the data (Morita: at least ¶6)
wherein generating the one or more entitlement recommendations for the user comprises: computing a first cost for the at least one of the replacement and the service of the one or more assets within the given time period under a current entitlement plan for the user; and computing a second cost for the at least one of the replacement and the service of the one or more assets within the given time period under a new entitlement plan; computing a difference between the first and second costs; wherein the one or more entitlement recommendations are based on the computed difference between the first and second costs (Morita: at least ¶¶ 26, 69, 82, 96, 113)
wherein the steps of the method are automatically executed by the processing device responsive to a service ticket request (Morita: at least ¶24, 77)

Regarding Claims 21-26
Morita in view of Nandan further discloses:
wherein the converting further comprises using one or more natural language processing and understanding techniques to identify at least one of keywords and key phrases in the data (Morita: ¶5-6, 79)
wherein the transforming of the plurality of data categories into vector form comprises: transforming a plurality of textual portions respectively corresponding to the plurality of data categories into a plurality of numerical values respectively corresponding to the plurality of textual portions; and transforming the plurality of numerical values to a vector representing a combination of the plurality of numerical values (Nandan: ¶26-31)


3.	Claims 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Nandan, as applied above, and further in view of Dagley et al. (US 20210342790 A1, hereinafter Dagley).
Regarding Claim 7
Morita in view of Nandan discloses the claimed invention except for:
extracting data corresponding to a plurality of entitlement levels; and performing clustering of the data corresponding to a plurality of entitlement levels to generate a plurality of clusters based on entitlement level and incident cost

Dagley teaches that it is known to extract data corresponding to a plurality of levels/degrees of entitlements (at least ¶50: related items within observations made by system grouped) and clustering data corresponding to the plurality of entitlement levels (at least ¶55, 56) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Morita in view of Nandan with the extracting and clustering, as taught by Dagley, since such a modification would have provided information to the user to assist with the identification of the problem, identification of replacement parts, identification of parts that need to be replaced based on their lifespan, options regarding the replacement parts, and/or the like. (¶13 of Dagley).
	The Examiner notes that the phrase “to generate a plurality of clusters based on entitlement level and incident cost” is merely considered an intended use of the clustered data and is given little patentable weight.

Regarding Claims 8, 14
Morita in view of Nandan and Dagley discloses:
assigning the plurality of clusters to the unified dataset (Dagley: at least ¶51)
wherein the one or more machine learning models comprises a convolutional neural network (Dagley: ¶54)


4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Nandan, as applied above, and further in view of Noplos (US 20200034909 A1).
Morita in view of Nandan discloses the claimed invention except for:
determining that an entitlement renewal reminder is to be transmitted to the user; wherein the steps of the method are automatically executed by the processing device responsive to the determination the entitlement renewal reminder is to be transmitted to the user

Noplos teaches that it is known to include determining that a reminder is to be transmitted to a user and executing steps to determine a recommendation of an entitlement based on asset data in response (at least ¶61 of Noplos) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Morita in view of Nandan with the features of Noplos, since such a modification would have provided a strong return on value for a system operator since the operator may be enabled to tailor system operation to not only vehicle types, repair types, geographic regions, etc., but also for individual or groups of customers. (¶13 of Noplos).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625